Citation Nr: 1036167	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-11 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include pain disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) from 
December 2003 and March 2004 rating decisions of the RO, which 
denied entitlement to the benefits enumerated above.

In April 2005, the Veteran testified at a hearing before the 
undersigned, which took place at the RO.  A subsequent December 
2005 Board decision denied the claims on appeal.  The Veteran 
appealed the Board's December 2005 decision regarding the claims 
enumerated above to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in February 2007, the 
Court ordered that the motion for remand be granted and remanded 
the Board's decision regarding the aforementioned claims for 
compliance with the instructions in the Joint Motion for Remand 
(Joint Motion) filed in this case.  

The issues on appeal were then remanded by the Board in September 
2007 to attempt to obtain information concerning a Jeep accident 
which the Veteran variously claims occurred between January 1976 
and January 1979 at either Fort Ord, Fort Irwin or Camp Roberts.  
Despite the Veteran's lack of specificity regarding the date and 
place of the accident, the RO requested any evidence relating to 
such from the United States Combat Readiness Center in February 
2008.  In March 2008 the United States Combat Readiness Center 
provided the RO with a negative response, detailing that a search 
yielded no records involving anyone with the Veteran's last name 
within the state of California during the time period.  
Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

In a July 2008 decision, the Board again denied the Veteran's 
claims herein on appeal.  Again, the Veteran appealed the 
decision.  In a Court-adopted Joint Motion dated in April 2009, 
the parties agreed that the Board's July 2008 denial failed to 
consider correspondence submitted by the Veteran's representative 
in February 2008, April 2008 and May 2008.  The Veteran's claim 
was returned to the Board for further appellate proceedings in 
accordance with the April 2009 Joint Motion.

Upon review of the Veteran's claims file, the Board notes that 
the February 2008, April 2008 and May 2008 statements from the 
Veteran's representative were Freedom of Information Act (FOIA) 
requests.  A Report of Contact dated in September 2010 reflects 
that the BVA Privacy Office responded to such requests in 
September 2009 and January 2010, and that the only document added 
to the Veteran's VA claims file after the BVA Privacy Office's 
last response was additional correspondence from the Veteran's 
private attorney.  As such, no further action is necessary, and 
the Board will proceed to a decision.  

Concerning the Veteran's claim for an acquired psychiatric 
disorder, to include pain disorder, the Board notes the Court's 
recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
holding that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  In its decision, the Court indicated that 
VA unduly limited its consideration of claims for service 
connection for specific mental disorders under circumstances in 
which other diagnosed psychiatric disabilities may be present.  
In light of the Court holding in Clemons and in an attempt to 
give the Veteran every possible benefit of the appellate process, 
the Veteran's claim for an acquired psychiatric disorder, to 
include pain disorder, (originally claimed as "psychological 
disabilities" by the Veteran) has been expanded and is as stated 
on the title page of this decision.  


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran was involved in 
an in-service motor vehicle accident.  

2.  An acquired psychiatric disorder, to include pain disorder, 
is not related to the Veteran's active duty service.

3.  A cervical spine disorder had its onset in 1993, well after 
the Veteran's separation from service, and is not otherwise 
related to in-service disease or injury.

4.  A left shoulder disorder is not related to any incident in 
service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed acquired psychiatric disorder, which 
has been diagnosed as pain disorder, is not due to disease or 
injury that was incurred in or aggravated by his active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The Veteran's claimed cervical spine disorder is not due to 
disease or injury that was incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  The Veteran's claimed left shoulder disorder is not due to 
disease or injury that was incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).



(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Discussion

Because these issues involve the application of identical law to 
virtually identical facts, the Board will address them together 
for the sake of economy.  

Concerning Hickson element (1), medical evidence of a current 
disability, the Board notes that the Veteran has been diagnosed 
with an acquired psychiatric disorder (specifically, pain 
disorder) and minimal degenerative joint disease of the left 
shoulder and cervical spine.  See e.g., a private psychological 
evaluation report from K.L.S., Ph.D. date in October 2003 and x-
rays reports performed in conjunction with  September 2003 VA 
examinations.  As such, Hickson element (1) has been demonstrated 
as to each of the Veteran's claimed disorders.  

Concerning Hickson element (2), medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran asserts that all 
three of his claimed disorders are a result of an in-service 
motor vehicle accident.  

At the outset, the Board notes that the Veteran's service 
treatment records are devoid of any report reflecting active 
arthritis or psychiatric illness during service.  Indeed, the 
Veteran has not asserted that he suffered from such during his 
service.  Moreover, there is no medical evidence reflecting that 
the Veteran was diagnosed with arthritis or a psychiatric 
disorder within his initial post-service year.  Accordingly, in-
service disease has not been demonstrated, and the provisions of 
38 C.F.R. §§ 3.307 and 3.309 are not for application.  

Concerning an in-service injury, the Veteran has consistently 
stated that his disorders arise from an in-service motor vehicle 
accident.  In making its determination, the Board must determine 
the credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  The Board reminds the Veteran 
that VA decision makers have discretion to accept or reject 
pieces of evidence provided that sufficient reasons and bases are 
set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  

In particular, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), 
the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness' personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) [Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person].  

The Veteran, as a lay person, is competent to testify about 
injury or symptomatology where the determinative issue is not 
medical in nature.  See Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) (lay person competent to testify of the 
observable series of events leading to an injury); Layno, supra 
(lay testimony is competent when it regards features or symptoms 
of injury or illness).  Indeed, the Veteran is competent to 
assert that he was involved in an in-service motor vehicle 
accident and that he later experienced neck and left shoulder 
pain.  However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered"") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Barr, supra.  As will be discussed below, 
the Board does not find the Veteran's statement concerning the 
in-service motor vehicle accident to be credible.  

The Veteran first submitted a statement related to the alleged 
in-service motor vehicle accident in May 1993; more than 14 years 
after his separation from service.  The Board notes that it may, 
and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the Veteran 
has not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999).  The Veteran's May 1993 statement 
conveyed that he suffered multiple injuries as a result of a Jeep 
accident which occurred sometime in 1978 at "Ft. Ord military 
reservation.  The Veteran also asserted that "Pvt. H." was 
driving the Jeep at the time of the accident and he "believed" 
that an investigation was completed by military police.  

In June 1993, the Veteran stated that the Jeep accident occurred 
in 1978 at Ft. Irwin, and that he was evacuated from the accident 
site and taken to the U.S. Army Dispensary in Ft. Irwin, 
California by helicopter.  The Veteran also asserted that 
"Either Pvt. or PFC H." was the driver of the vehicle, and 
that, because he was taken from the accident scene in a 
helicopter, he did not know if an accident report was taken by 
the military police at either Ft. Irwin or Ft. Ord.  The Veteran 
stated that he was a member of the "HHC 2nd/31st" at the time 
and incurred injuries to his head, face, ankle and back.  In a 
separate statement dated during June 1993, the Veteran 
specifically asserted his May 1993 statement was incorrect, and 
that the motor vehicle accident took place at Ft. Irwin rather 
than Ft. Ord.  

The report of a June 1993 VA general medical examination reflects 
that the Veteran told the VA examiner that the Jeep accident 
occurred in 1978 at Ft. Ord, California, and that, after the 
accident, he was taken to Ft. Irwin by helicopter.  The Veteran 
also told the VA examiner that he returned to his normal duties 
after one day.  The Veteran also reported that he was involved in 
a post-service motor vehicle accident, which occurred on May 19, 
1993, when the car he was driving was rear-ended.  See the June 
1993 VA examination report.  

In December 1993, the Veteran asserted that the Jeep accident 
occurred in 1977 rather than 1978, and that the accident took 
place at either "Ft. or Camp Irwin, just outside of Ft. Ord."  
The Veteran also stated that there were four people in the Jeep 
at the time of the accident (the Veteran and three others), and 
he would attempt to obtain statements from the three other 
soldiers involved in the Jeep accident.  The Veteran additionally 
stated that two of the three were medically discharged from the 
service due to injuries sustained in the accident.  See a 
December 1993 statement from the Veteran.  The Board notes that 
the Veteran has failed to submit a statement from any of the 
three other soldiers in the Jeep in the nearly 17 years since he 
made this statement.  

In January 1994, VA received a statement from G.D.R., the 
Veteran's service "buddy", who asserted that he and the Veteran 
were from the same hometown and were assigned to Ft. Ord in the 
"2nd, 31st Infantry, HHC" from 1976 to 1979.  G.D.R. stated 
that, even though he did not see the accident occur, he heard 
that a Jeep rolled over at Camp Irwin and that one of the four 
people injured was from his home town.  [Emphasis added].  G.D.R. 
asserts that he visited the Veteran at the "HHC Company."  See 
the January 1994 statement from G.D.R.  

In an August 1994 statement, the Veteran asserted that the 
following people were in the vehicle at the time of the accident:  
PFC H., the driver, from North Carolina; Sgt. C., from 
Pennsylvania; and SPT 4 J., from Kansas City, Missouri.  The 
Veteran also stated that Sgt. C. received a medical discharge.  
See the Veteran's August 1994 statement.  

In a February 1997 brief, the Veteran's former representative 
asserted that the Veteran injured his back and ankle in a 1977 
Jeep accident in Ft. Irwin, California.  

The report of September 2003 VA spine and joints examinations 
reflects that the Veteran asserted that he injured his neck, 
shoulders back in an in-service Jeep accident, which occurred in 
1976, and resulted in the Veteran being hospitalized for two 
days.  After review of the Veteran's complete VA claims file, the 
VA examiner noted that the Veteran's service treatment records 
were devoid of any medical evidence regarding such an accident, 
but the Veteran was involved in a post-service motor vehicle 
accident on May 19, 1993.  See the reports of the September 2003 
VA spine and joints examinations.  

An October 2003 private psychiatric evaluation report from 
K.L.S., Ph.D. reflects that the Veteran reported that he was 
involved in a Jeep accident in 1977.  It is unclear how many 
individuals were involved in the accident, as the Veteran 
reported to K.L.S., PhD. that he was seated in the back seat with 
"three other individuals" and the driver had "gotten out for 
the moment".  When the driver returned to the Jeep, he 
accidentally put the Jeep into neutral, sending it "down the 
mountain carrying all four of them."  [Emphasis added].  The 
Veteran additionally stated that he was "knocked unconscious" 
for about six or seven hours, and was taken by helicopter to the 
hospital.  

At the VA hearing before the undersigned in April 2005, the 
Veteran asserted that the Jeep accident happened in 1977 at Camp 
Roberts, and "four or five guys" were involved.  The Veteran 
asserted that he was knocked unconscious and was taken by 
helicopter to a hospital at Camp Roberts for treatment regarding 
his back, neck, knees, shoulders, and facial lacerations.  The 
Veteran specifically testified that he has endured no post-
service motor vehicle accidents.  See the April 2005 VA hearing 
transcript.  

In a September 2007 brief, the Veteran's former representative 
stated that the Jeep accident happened at Camp Roberts.  

Most recently, the Veteran asserted in a November 2007 statement 
that C. (E-4) and PFC H. were in the Jeep when the accident 
happened.  The Veteran also gave the names of other people 
assigned to his outfit and stated that he was assigned to the 
"31 PO 2nd Bergate [sic], HHC Company", which was also referred 
to as "the Polla Bears."  

Initially, the Board notes that the Veteran's service treatment 
records reflect no treatment or diagnoses of any injury to the 
Veteran's neck or left shoulder, and the separation examination 
was normal in all respects.  The Board finds it incredible that 
the Veteran's separation examination failed to note an accident 
of such severity; causing loss of consciousness and being taken 
by a helicopter to a hospital where he was treated for up to two 
days.  

The Veteran's representative has asserted that there are no 
federal records which show that the motor vehicle accident did 
not occur.  The Board disagrees.  

The Board observes that there is no record of such an accident.  
Attempts by VA to obtain corroborating evidence have failed.  In 
June 1994, the RO requested any information from the Army 
relating to a motor vehicle accident involving the Veteran 
between January 1976 and January 1979.  In June 1994, the Provost 
Marshall's Office in Ft. Irwin, California replied that records 
were not retained that far back, and that records were destroyed 
after five years.  The Veteran was notified of this request and 
reply in a July 1994 Statement of the Case (SOC), which 
specifically stated that all records were destroyed after five 
years.  

VA again attempted to verify the Veteran's statements concerning 
the in-service Jeep accident in the September 2007 Board Remand, 
which was written under the specific instructions of the Court-
adopted February 2007 Joint Motion.  Under the instruction of the 
September 2007 Board Remand, the RO requested any evidence 
relating to such from the United States Combat Readiness Center.  
In March 2008 the United States Combat Readiness Center provided 
the RO with a negative response, detailing that a search yielded 
no records involving anyone with the Veteran's last name within 
the state of California during the time period.  

The Veteran representative asserts that the Veteran's lay 
statements are fully corroborated by the August 1994 statement 
from G.D.R.  Again, the Board disagrees.  While G.D.R. states 
that he saw the Veteran in the "HHC Company" and that he was 
injured on one side of his body, G.D.R. stated that he did not 
witness the Jeep accident.  Moreover, G.D.R. states he was 
"shocked" at the extent of the Veteran's injuries.  This level 
of injury, however, is not reflected in any of the service 
medical records.  The Board places greater probative weight on 
the service medical records which were prepared around the time 
of the alleged accident which neither document any extensive 
injuries nor do they reference any motor vehicle accident.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran].  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  In the current case, the buddy 
statement prepared many years after the fact is not supported by 
any contemporaneous evidence and is contradicted by the medical 
evidence of record.  The lack of annotations in the service 
medical records directly contradicts the author's allegations of 
the presence of visible injury on the Veteran during active duty.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact].  For the 
reasons set forth herein, the buddy statement is simply 
unpersuasive.  See Hayes, 5 Vet. App. at 69- 70; Wood, 1 Vet. 
App. at 192-193.  

Concerning the Veteran's statements regarding the alleged in-
service motor vehicle accident, the Board notes that such have 
varied dramatically, as detailed above.  The Veteran has been 
wildly inconsistent with regard to the time and place of the 
accident, as well as how many others were involved, his duration 
of and loss of consciousness after the accident.  The Veteran's 
current and former representatives have argued that such 
inconsistencies are not pertinent and immaterial.  See statements 
from the Veteran's former and current representatives dated in 
September 2007 and February 2010, respectively.  Again, the Board 
disagrees.  Such inconsistencies weigh against the Veteran's 
credibility and create an inability to properly assist the 
Veteran in attempts to verify the occurrence of such events.  

Moreover, it appears that the Veteran has an extensive history of 
misstating his medical history.  The Veteran testified before the 
undersigned in April 2005 that he had not been involved in any 
motor vehicle accidents since the alleged in-service Jeep 
accident.  The Board finds that this statement, made under oath, 
is utterly false.  The reports of the June 1993 and September 
2003 VA examinations note that the Veteran was involved in a 
motor vehicle accident on May 19, 2003, eight days before filing 
his original claim for VA monetary benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
Veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  Those reports also showed that he complained of 
neck pain at that time and that his past medical history was 
"negative," which means he did not relay a history of chronic 
neck pain or prior neck injury.  It is reasonable to assume that 
had he, in fact, suffered from neck pain for the prior 15 years 
or more, he would have mentioned such a fact when seeking medical 
treatment for neck pain. 

The Board concludes that the Veteran's lay statements regarding 
the in-service motor vehicle accident to be incredible.  In this 
case, there is no credible evidence to factually support the 
alleged in-service accident.  As noted above, in March 2008, the 
United States Army Combat Readiness Center reported that a search 
was conducted of its database for the time period from January 1, 
1976, through January 31, 1979.  All Army vehicle accidents were 
searched and no Jeep accidents were found.  A search was also 
conducted of the names of individuals involved in Army vehicle 
accidents in California during the same time frame which failed 
to yield any results with the Veteran's last name.  The service 
medical records contain no information that would tend to show 
such an accident had occurred.  In October 1978, the Veteran 
completed a report of medical history for the purpose of 
obtaining dental treatment, wherein he denied being seen for any 
reason by a medical doctor over the prior year or having any 
prolonged illnesses or hospitalization.  Presumably injuries as 
major as the Veteran describes sustaining in the motor vehicle 
accident would have been noted by him.  

Regardless, the separation examination showed no relevant 
findings or complaints.  The Veteran testified in 2005 that he 
was knocked unconscious during the accident and evacuated by 
helicopter to Camp Roberts where he was treated for multiple 
injuries.  This treatment involving air evacuation would most 
likely have been recorded in the service medical records but 
there is no pertinent record in the service medical records.  
There is no indication that the service medical records are 
incomplete.  The Veteran also told the private psychologist in 
2003 that he was unconscious for several hours and "woke up" in 
the hospital.  This is not consistent with his previous 
description of the accident in 1993, which was that he was 
treated with bandages and antiseptic at a first aid station and 
returned to duty after one day.  As support for his current 
claim, the Veteran implies his service-connected left eye scar 
was a result of the in-service accident, but service connection 
was granted based on a 1978 service medical record indicating he 
fell and hit his head on a desk.  There is no indication of a 
prior scar or injury to the left eye.  

Another major inconsistency is the Veteran testified in 2005 that 
he had not had any "other physical trauma...in [his] life."  Not 
only is there evidence of the 1993 motor vehicle accident 
described above, but the private psychologist's report notes that 
the Veteran reported he was beat unconscious by police in 1999 
and hospitalized in intensive care where he "suffered a clinical 
death as a result of the beating."  If this medical history is 
accurate, then there was certainly significant post-service 
physical trauma, and the Veteran's testimony was patently false.  
If the Veteran's testimony was correct, then he provided a false 
medical history to the psychologist.  Either way, the Veteran is 
simply an unreliable historian. 

For all the reasons detailed above - from internal 
inconsistencies in the Veteran's statements to outright 
falsehoods - the Board places reduced probative value on the 
Veteran's descriptions of the events that allegedly occurred 
during service.  

The Veteran's representative has argued that VA may not deny the 
Veteran's claims simply because his reported injuries are not 
recorded in his service treatment records.  See Buchanan, supra.  
However, the Board, despite the fact that the Veteran's service 
treatment records are devoid of treatment for or diagnoses of 
left shoulder, back or psychiatric disorders, finds that the 
Veteran's statements concerning the in-service motor vehicle 
accident are incredible due to inconsistencies and the negative 
reply from the United States Combat Readiness Center.  

In effect, the only evidence of the Veteran's alleged in-service 
motor vehicle accident are from the Veteran, himself, and G.D.R., 
who admits that he did not witness the accident.  The Veteran has 
been accorded ample opportunity to present competent medical 
evidence in support of his claim, but he has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See Wood, 
supra.  

As discussed at length above, the evidence concerning the 
occurrence of this accident is greatly outweighed by the lack of 
evidence corroborating this accident.  As such Hickson element 
(2) has not been demonstrated, and the Veteran's claims fail on 
that basis alone.  

The Board notes that the Veteran has submitted a medical nexus 
opinion concerning his acquired psychiatric disorder.  The 
examining psychologist attributed the Veteran's pain disorder, at 
least in part, to a Jeep accident in service.  The psychologist 
presumably based that opinion upon a history provided by the 
Veteran and not upon a review of the record because the record, 
as mentioned above, makes no reference to an automobile accident 
in service.  Because the psychologist's diagnosis and opinion are 
based on unverified facts, the Board does not credit his opinion.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The October 2003 opinion is further reduced in probative value 
because it was based, in part, on the Veteran reporting that he 
had never been without pain since the alleged in-service 
accident.  In contrast, he testified that his neck and shoulder 
pains began in the 1990s, and review of records for medical 
treatment between 1988 and 1993 showed no relevant complaints or 
history. 

The Veteran might well believe that his physical and psychiatric 
disorders are attributable to a Jeep accident in service.  As 
detailed above, there is no official record of such an incident.  
In any event, the Veteran is not shown to be competent to render 
medical diagnoses, and opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  

This is not a case in which the evidence is in relative 
equipoise, in which case the Veteran would prevail.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  The Board, therefore, 
concludes that the preponderance of the evidence is against the 
Veteran's claim.  As the preponderance of the evidence is against 
his claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters dated 
in September 2003 and November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The letter 
informed the Veteran that additional information or evidence was 
needed to support his service connection claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The September 2003 and November 2004 VCAA letters notified the 
Veteran of the elements of a service connection claim.  Since the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claims of service connection, any questions 
as to the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nonetheless, the Board notes that the Veteran was provided proper 
and complete notice of the Court's decision in Dingess in 
November 2007.  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  As 
discussed above, the RO has also attempted to obtain various 
records crucial to the Veteran's claims.  

The Veteran's representative has asserted that VA failed in its 
duty to assist the Veteran.  First, the Veteran's representative 
states that VA should attempt to search for records pertaining to 
Jeep accidents from 1976 to 1979 within the state of California 
for the veterans whose names the Veteran has asserted were 
assigned to his Company or were in the Jeep with him.  The 
representative alleges a search was only done under this 
Veteran's name and that records may be filed under the other 
names the Veteran has provided.  However, as noted above, VA has 
conducted such an unfruitful search for evidence concerning the 
motor vehicle accident with regard to the Veteran's name.  The 
negative response indicated that a search was made for "the 
names of all individuals involved in Army vehicle accidents in 
California" between 1976 and 1979 (emphasis added).  The 
parameters of such a search would then, also include the various 
locations the Veteran has identified as the site of the alleged 
accident. 

The Veteran also asserts that the in-service motor vehicle 
accident occurred while the Veteran was on a temporary 
assignment, and as such, the records regarding this accident are 
maintained in a different records repository.  He also said he 
"heard" is records were burned.  However, neither the Veteran 
nor his representative has cited any authority to support these 
statements, so his allegations that records exist that are 
missing are completely unsubstantiated.  Moreover, as discussed 
above, these allegedly missing records do not negate the fact 
that the Veteran has provided inconsistent statements as to the 
alleged in-service accident and that he is simply not credible.   

The Veteran's representative also asserts that VA should conduct 
a search for documents relating to the Veteran's reported 
helicopter flight from the site of the in-service accident to the 
facility where he received treatment.  However, the Veteran has 
failed to supply consistent information concerning when the 
incident occurred, where the incident occurred and at what 
facility he received treatment, let alone the squadron assignment 
of the helicopter dispatched for his alleged rescue.  

Indeed, the inconsistencies in the record lead the Board to 
conclude that further requests would be little more than a 
fishing expedition.  Any "duty to assist" is not, however, a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim. In connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(emphasis added).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran's 
representative has argued that a remand for VA examinations is 
necessary in this case due to the Veteran's lay statements that 
he was involved in an in-service motor vehicle accident.  The 
Board disagrees.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case for 
the Veteran's acquired psychiatric disorder claim because the 
only evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his incredible and uncorroborated lay 
statements.  The Veteran's representative argues that VA must 
accept the Veteran's lay statements concerning the in-service 
motor vehicle accident unless affirmative documentary evidence 
proves otherwise.  This is a mis-statement of the law.  As noted 
above, the Board has not denied the Veteran's claims simply 
because the alleged accident was not reported in the Veteran's 
service treatment records.  This is a very different case than 
the factual scenario presented in the case of Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In that case, the 
Federal Circuit held that although "the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence, the lack of such records 
does not, in and of itself, render lay evidence not credible." 
Id. at 1336.   In this case, however, it is not the lack of 
contemporaneous records, standing alone, that renders the 
Veteran's lay account not credible, but the fact that his lay 
statements concerning the incident have been inconsistent and, as 
such, their probative value was outweighed by the March 2008 
negative response from the United States Army Combat Readiness 
Center.  See Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App. 
Aug. 17, 2010) (a non-combat Veteran's lay statements must be 
weighed against other evidence, including the absence of military 
records supporting the Veteran's lay assertions.  The Bardwell 
case, in particular, clearly stands for the proposition that VA 
does not have to accept the Veteran's statement as to the 
occurrence of an in-service injury as fact, but that such 
statement must be weighed against the other evidence.  That is 
what the Board has done in this case, finding the Veteran not 
credible.

Finally, the Veteran's representative is essentially arguing that 
simply because the Veteran says he suffered an injury during 
service, VA has a duty to provide him an examination.  That is 
incorrect.  The Federal Circuit recently held that since all 
claimants for VA compensation benefits could simply state that an 
event happened in service that caused his/her current medical 
problems, such a statement does not entitle the claimant to a VA 
examination because it "would eliminate the carefully drafted 
statutory standards governing the provision of medical 
examinations and require the Secretary to provide such 
examinations as a matter of course in virtually every veteran's 
disability case.  See Waters v. Shinseki, --- F.3d ----, 2010 WL 
1302954 (Fed.Cir.) (April 6, 2010) (rejecting the theory that 
medical examinations are to be routinely and virtually 
automatically provided to all Veterans in disability cases 
involving nexus issues.)  

The Board notes that the Veteran was afforded VA spine and joint 
examinations in September 2003 in connection with his cervical 
spine and left shoulder claims.  See 38 C.F.R. § 3.159(c)(4).  
Concerning the September 2003 VA spine and joint examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The reports of September 2003 VA spine and joint examinations 
reflect that the examiner (who performed both examinations) 
reviewed the Veteran's complete claims file, to include his 
service treatment records, past medical history, recorded his 
current complaints, and conducted an appropriate physical 
examination and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for the purposes of 
this decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include pain disorder, is denied.

Entitlement to service connection for a cervical spine disorder 
is denied.

Entitlement to service connection for a left shoulder disorder is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


